Response to Arguments
Applicant's arguments filed May 3, 2021 (“the remarks”) have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 11-12 of the remarks, Applicant argues, with respect to detecting a change in current during calibration, that the inherency rationale is not proper because parts of the Aoyama actuator and/or Duits’ sensor must be optimized.
The rejection made in the final Office action mailed on February 2, 2021 (“the previous Office action”) does not rely on an inherency rationale for this element. The previous Office action reasons that one of skill in the art applying the teachings of Duits to Aoyama would arrive at the claimed calibration limitations.
Applicant’s argued on the telephone interview on May 17, 2021 that the calibration limitations are not expressly taught by either reference. The examiner believes the Applicants are viewing the references too individually when determining whether the calibration limitations are obvious, wherein the rejection is based on a combination of references. Since Aoyama and Duits are directed to actuators configured to do different things, Duits does not teach the calibration limitations in their entirety, i.e. doesn’t teach a probe contacting a locating fixture. However, a person of ordinary skill in the art is also a person of ordinary creativity that when piecing together references can take into account creative steps that a person of ordinary skill in the art would employ. See MPEP 2141(II)(C). Thus, when determining obviousness it is necessary to also take into account modifications one of ordinary skill in the art would make when combining references. See In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1382 (Fed. Cir. 2007); Optivus Tech., Inc. v. Ion Beam Applications, S.A., 469 F.3d 978, 989-90 (Fed. Cir. 2006).
Therefore, as detailed in the previous Office action, the examiner is not persuaded that one of skill in the art applying the calibration process of Duits to the specific actuator of Aoyama, would not arrive at a system that reads on the calibration steps of claim 1 in the instant application. In addition, the examiner is not persuaded that it would not be predictable 
On pages 12-13 of the remarks, Applicant argues, with respect to the limitation of determining the second position, that the rejection relied on common sense without an articulated rationale.
	The examiner believes the previous Office action provides an articulated rationale. Specifically, Aoyama in view of Duits teaches the controller determining the position of the probe by analyzing the rotations of the motor. Given that the controller determines the position of the probe by the motor rotations, and the number of rotations to the locating fixture is known, when determining the second position (as taught by Aoyama as detailed in the previous Office action) the natural logical result of one of ordinary skill in the art would be to use the number of rotations to the locating fixture to determine the number of rotations to the second position.
On pages 13-14 of the remarks, Applicant argues that Kurek fails to teach the specifics of the recalibration steps.
The examiner agrees that Kurek fails to teach the recalibration steps in their entirety since the machine of Kurek is different than that of the Aoyama. Kurek is used as a teaching that it is a good idea to recalibrate machines, particularly ones that need precision. Therefore, Kurek is modifying Aoyama in view of Duits to re-perform the already taught calibration method after a predetermined time. Since the recalibration steps of the instant application are the same as the calibration steps (i.e. determine probe stop position with tip of probe contacting locating fixture, and, determining second position therefrom), performing the calibration steps of Aoyama et al. again reads on the recalibration steps (the change in geometry is not a structural limitation, thus Aoyama et al. merely has to be capable of recalibrating the probe when there is a change in geometry). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726